Title: From Alexander Hamilton to Theodore Meminger, 6 March 1800
From: Hamilton, Alexander
To: Meminger, Theodore


          
            Sir,
            N.Y. March 6th. 1800
          
          I have recd. your Letter of Decr. 11th. ’99—and have directed a Court Martial to be convened for the Trial of the prisoners at Fort Mifflin.
          Your observations with regard to Robert Brown have been communicated to the Secy. of War, that being the only way in which I could interfere, his Sentence having been made known to the President.
          With c—
          Lt. Meminger
        